DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 08/02/2021, the amendment/reconsideration has been considered. Claims 1-20 are pending for examination as cited below.	
Response to Arguments
Applicant's arguments filed on 08/02/2021have been fully considered but they are not persuasive. In remarks applicant argues in substance that:
(a)	Applicant argues that cited reference “Siv” does not disclose, “determining, based on the service query and one or more parameters, a first duration of time.”
	Examiner respectfully disagree because, firstly responsive content upon receiving the requested content query is based on “service query”. This is supported by applicant’s original specification:
Paragraph [0048], The request server 204 may receive a request for content from the requesting device 201 and send the request to the caching device 206 and/or the caching device 208 as a service query message. The service query may include the request for the content. Secondly there is no second time duration is provided in the claim and therefore, the time response is received is the “a first duration of time”. 
	There is always a time associated when the request is received and there is also a time associated fulfilling the request. It is hard to imagine content is served before a request is received. So in first duration of time the request is received and after processing the request from the server the content is transmitted to the request e.g. client at a different time. 

	(b)	Applicant further argues that the cited reference “Siv” does not disclose, “sending, to the first computing device, a first service query response that indicates the first caching device has sufficient resources to provide the content to the second computing device.”
	The Examiner respectfully disagree because, Siv in reference to fig.3 and paragraph [0032], FIG. 3, a specific DNS server resolves the DNS query by identifying an IP address of a resource cache component that will process the request for the requested resource. Upon selection of a resource cache component 120, 126, 132, the DNS server component 118 provides an IP address of the cache server computing device, resource cache component or load balancer/load share device associated with a resource cache component. 

    PNG
    media_image1.png
    503
    761
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivasubramanian et al. (Pub. No.: US 2013/0013789 A1), hereinafter “Siv”.

As to claim 1. A method (Siv, Abstract) comprising: 
receiving, by a first caching device from a first computing device, a service query associated with a request for content (Siv, fig.2, [0025], the content delivery environment 100 includes a number of client computing devices 102 i.e. clients for requesting content from a content provider and/or a CDN service provider); 

sending, after the first duration of time elapses, the content to a second computing device (Siv, [0030], after resolving the "." and "com" portions of the embedded URL, the client computing device 102 then issues a DNS query for the resource URL that results in the identification of a DNS server authoritative to the ".cdnprovider" portion of the embedded URL.).

As to claim 2. Siv discloses, wherein the request for content is received by the first computing device from the second computing device (Siv, [0030], after resolving the "." and "com" portions of the embedded URL, the client computing device 102 then issues a DNS query for the resource URL that results in the identification of a DNS server authoritative to the ".cdnprovider" portion of the embedded URL.).

As to claim 3. Siv disclsoes, further comprising sending, to the first computing device, a first service query response that indicates the first caching device has sufficient resources to provide the content to the second computing device (Siv, [0030], after resolving the "." and "com" portions of the embedded URL, the client computing device 102 then issues a DNS query for the resource URL that results in the identification of a DNS server authoritative to the ".cdnprovider" portion of the embedded URL.).

As to claim 4. Siv discloses, wherein the one or more parameters comprises a determination that the content is not resident in memory of the first caching device, a computational load of the first caching device, a number of requests for content received by the first caching device within a threshold amount of time, a network load of the first caching device, or a fail over status of the first caching device (Siv, [0034], The resource cache component associates the class information with the requested content and maintains the associated class information, for example in a log file, for sharing with the CDN service provider 106.).

As to claim 15. Siv discloses, a method (Siv, Abstract) comprising: 
receiving, by a first caching device from a first computing device, a service query associated with a request for content (Siv, fig.2, [0025], the content delivery environment 100 includes a number of client computing devices 102 i.e. clients for requesting content from a content provider and/or a CDN service provider); 
determining, based on the service query and one or more parameters, a first duration of time (Siv, fig.2, [0025], Upon receipt of the content request, the content provider 104 identifies the appropriate responsive content. There is always a time associated with response time.); 
sending, to the first computing device after the first duration of time elapses, a first service query response that indicates the first caching device has sufficient resources to provide the content to a second computing device (Siv, [0030], after resolving the "." and "com" portions of the embedded URL, the client computing device 102 then issues a DNS query for the resource URL that results in the identification of a DNS server authoritative to the ".cdnprovider" portion of the embedded URL.); and 


As to claim 16. Siv disclsoes, wherein the request for content is received by the first computing device from the second computing device (Siv, [0030], after resolving the "." and "com" portions of the embedded URL, the client computing device 102 then issues a DNS query for the resource URL that results in the identification of a DNS server authoritative to the ".cdnprovider" portion of the embedded URL.).

As to claim 17. Siv discloses, further comprising: determining whether a service query response has been received from another caching device (Siv, [0030], after resolving the "." and "com" portions of the embedded URL, the client computing device 102 then issues a DNS query for the resource URL that results in the identification of a DNS server authoritative to the ".cdnprovider" portion of the embedded URL.).

As to claim 18. Siv discloses, wherein the content is sent to the second computing device based on the determination that no service query response has been received from another caching device (Siv, [0030], after resolving the "." and "com" portions of the embedded URL, the client computing device 102 then issues a DNS query for the resource URL that results in the identification of a DNS server authoritative to the ".cdnprovider" portion of the embedded URL.).

As to claim 19. Siv discloses, wherein the one or more parameters comprises a determination that the content is not resident in memory of the first caching device, a computational load of the first caching device, a number of requests for content received by the first caching device within a threshold amount of time, a network load of the first caching device, or a fail over status of the first caching device (Siv, [0034], The resource cache component associates the class information with the requested content and maintains the associated class information, for example in a log file, for sharing with the CDN service provider 106.).

Examiner Note: Claim 5-7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. (Patent No.: US 10,764,391 B2 is one of the most pertinent art in the field of endeavor. Choi discloses, an apparatus for locating an object and/or processed versions of that object in a CDN cache system. When a CDN server needs to send a forward request to an origin server to retrieve an object, the CDN server can append a `cache hint` (sometimes referred to herein as a pointer or as `reverse cookie`) to its request.
Flack et al. (Patent No.: US 10,547,703 B2 is yet another most pertinent art in the same field of endeavor. Flack discloses, a caching model that can support caching for .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Tauqir Hussain/           Primary Examiner, Art Unit 2446